DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art, alone or in combination, fails to anticipate or render obvious a magnetostrictive type sensor temperature detecting circuit, which is configured to be used in a magnetostrictive type sensor including a detecting coil provided around a periphery of a magnetostrictive member and a driving section configured to excite the detecting coil with an alternating electric current, to detect an applied stress acting on the magnetostrictive member, wherein the temperature detecting circuit comprises an electric current switching time detecting section configured to detect an amount of time from when the voltage polarities of the output alternating voltage are switched until when the flow directions of the electric current flowing in the detecting coil are switched, and a temperature computing section configured to compute the temperature of the detecting coil on the basis of the amount of time detected by the electric current switching time detecting section, in conjunction with the remaining claim limitations.
Regarding claims 2-6: These claims are allowable due to at least their dependency on claim 1.
Regarding claim 7: The prior art, alone or in combination, fails to anticipate or render obvious a magnetostrictive type sensor temperature detecting method, which is configured to be used in a magnetostrictive type sensor including a detecting coil provided around a periphery of a magnetostrictive member and a driving section configured to excite the detecting coil with an alternating electric current, to detect an applied stress acting on the magnetostrictive member, the temperature detecting method comprising: detecting an amount of time from when the voltage polarities of the output alternating voltage are switched until when the flow directions of the electric current flowing in the detecting coil are switched; and computing the temperature of the detecting coil on the basis of the detected amount of time, in conjunction with the remaining claim limitations.
     As shown by the references cited below, it is known in the art of magnetostrictive force/pressure/torque sensing to compensate for temperature. It is known: to have a temperature sensor for compensation; to configure the structure of the deice to cancel out temperature effects (e.g. two sensing coils sensing two sections of magnetostrictive material in which the two materials have opposite magnetic characteristics in response to the input, such as torque); to use a “dummy” coil, the signal of which does not depend on stress/torque/force; and to measure the DC resistance of a detection coil to determine temperature. Further, in the temperature sensing arts, it is known: to measure the DC resistance or impedance of a coil to determine the temperature; and to measure changes in resonance or frequency characteristics of the detecting coil to determine temperature.
     However, it is not known, nor obvious, to detect an amount of time from when the voltage polarities of the output alternating voltage are switched until when the flow directions of the electric current flowing in the detecting coil are switched and compute the temperature of the detecting coil based on the detected amount of time, in a sensor which includes a detecting coil provided around a periphery of a magnetostrictive member and a driving section configured to excite the detecting coil with the alternating electric current, to detect an applied stress acting on the magnetostrictive member.
     The examiner notes that, for claim 1, “including” in line 2 is interpreted as the transitional phrase of the claim. The examiner further notes that, for claim 7, import of the preamble is caused by the body of the claim. Specifically, the body of the claim recites “an amount of time from when the voltage polarities of the output alternating voltage are switched until when the flow directions of the electric current flowing in the detecting coil are switched”. These limitations, especially those underlined, result in the preamble being ‘necessary to give life, meaning, and vitality’ to the claim. As such, the claim preamble is construed as if in the balance of the claim (i.e. the preamble limits the claim). See MPEP 2111.02.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang; Chunjie et al., (US 20200161892 A1), "CIRCUITRY AND METHOD FOR DETECTING TEMPERATURE OF WIRELESS CHARGING COIL, AND STORAGE MEDIUM";
Bock; Christopher H. et al., (US 10393809 B2), "Intelligent timed electromagnetic switching";
POOLEY; David, (US 20180313700 A1), "INDUCTIVE TEMPERATURE SENSING";
CURCIC, M, (CN 108139278 A), "magnetic temperature sensor for determining the temperature of the method";
NAKAMURA TERUYUKI, (JP 2018048956 A), "TORQUE SENSOR AND CORRECTION METHOD THEREFOR";
KIMURA YOSHINOBU et al., (WO 2017195247 A1), "DIAGNOSIS SYSTEM FOR POWER CONVERSION DEVICE, DIAGNOSIS METHOD FOR SEMICONDUCTOR MODULE, AND POWER CONVERSION DEVICE";
COUGHLAN; Stephen Gerard, (US 20170328788 A1), "TEMPERATURE AND ANGULAR SPEED SENSING APPARATUS";
Lu; Dan Tho et al., (US 20160252415 A1), "SYSTEM AND METHOD FOR TORQUE TRANSDUCER AND TEMPERATURE SENSOR";
KOGA RYUJI et al., (JP 2014215082 A), "Measuring apparatus and measurement methods";
KLOMPENHOUWER WILLEM et al., (WO 2011106825 A2), "CONTACTLESS TEMPERATURE SENSING";
IZAWA KOICHI, (JP 2009008547 A), "MAGNETOSTRICTIVE TORQUE SENSOR";
Clothier; Brian L. et al., (US 20070263699 A1), "MAGNETIC ELEMENT TEMPERATURE SENSORS";
OYO MATSU et al., (JP 2007114088 A), "MAGNETOSTRICTIVE TORQUE SENSOR";
ASAUMI TOSHIO et al., (JP 2004191069 A), "TORQUE SENSOR";
ICHIYAMA YOSHIKAZU, (JP 2004028732 A), "TORQUE SENSOR";
ICHIYAMA YOSHIKAZU, (JP 2004020199 A), "TORQUE SENSOR";
ICHIYAMA YOSHIKAZU, (JP 2003207400 A), "TORQUE SENSOR";
HASHIMOTO TOSHIO et al., (JP 2003106913 A), "TORQUE DETECTING DEVICE";
Grimes; Craig A. et al., (US 6397661 B1), "Remote magneto-elastic analyte, viscosity and temperature sensing apparatus and associated methods of sensing";
YAMANOI YASUTAKA et al., (JP 2001356059 A), "TORQUE MEASURING APPARATUS AND METHOD";
KITACHI KAZUNARI et al., (JP 2001050829 A), "MAGNETOSTRICTIVE TORQUE SENSOR";
MORI KANEO, (JP 2000258517 A), "MAGNETIC IMPEDANCE EFFECT MICRO-MAGNETIC SENSOR";
HANAZAWA AKYOSHI, (JP 2776693 B2), "Temperature compensation device for torque measuring device";
SASAKI, IWAO, (JP 10153502 A), "MAGNETOSTRICTIVE TORQUE SENSOR";
HANAZAWA AKYOSHI, (JP 2566687 B2), "Torque measuring device temperature compensation device"; and 
Mizuno; Masashi et al., (US 4989460 A), "Magnetostriction type torque sensor with temperature dependent error compensation".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856